Citation Nr: 1735441	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-47 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected arthritic changes 1st metacarpal, right hand.  

2.  Entitlement to an increased rating for service-connected arthritic changes 1st metacarpal, left hand, including an initial compensable rating prior to February 11, 2016, and a rating in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1982 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This case was previously before the Board in February 2017 at which time the appeal included the issue of entitlement to service connection for sinusitis, as well as the issues remaining on appeal.  The Board denied the Veteran's sinusitis claim but remanded the increased rating claims on appeal for additional development, including affording the Veteran a new VA examination and obtaining all outstanding VA treatment records.  The Veteran was afforded a new VA examination in March 2017 and treatment records dated February 2008 were associated with the record.  However, as will be discussed below, the actions taken did not substantially comply with the February 2017 remand directives, thereby necessitating another remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

In February 2017, the Board remanded the claims on appeal in order to afford the Veteran a VA examination that was consistent with Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that, in order to be adequate, a VA examination of the joints must include the result of range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing, if possible.  

The Veteran was afforded a VA hand examination in March 2017 and, while the examiner conducted active range of motion testing, he did not conduct passive range of motion testing or explain why this information could not be provided, as requested in the February 2017 remand.  Notably, it is not clear if the March 2017 VA examiner was aware of the need to perform passive range of motion testing, as the claims file was not provided or available.  As such, the March 2017 examination is inadequate for rating purposes and the Veteran should be afforded another examination that contains all required information needed to evaluate his service-connected finger disabilities.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, as noted in the Introduction, the February 2017 remand also requested the AOJ obtain the Veteran's outstanding VA treatment records.  The record reflects that the AOJ obtained VA treatment records and examinations conducted in February 2008, as well as another copy of the March 2017 VA hand examination; however, it is not clear if these records represent all relevant and available treatment records, i.e., VA treatment records dated from January 2008 to the present.  

Therefore, on remand, the AOJ is requested to identify if VA treatment records associated with the claims file represent all available records and, if not, associate any outstanding records with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all relevant VA treatment records, i.e., dated from January 2008 to the present, are associated with the claims file.  Any records and/or responses received in response to requests for any outstanding records should be reflected in the claims file.  

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected arthritic changes of the 1st metacarpal, right and left hand.  The claims file and a copy of this Remand should be reviewed by the examiner.  

In addition to the information requested on a standard Hand and Fingers Disability Benefits Questionnaire, the examiner should provide the range of motion for active and passive range of motion for the fingers in both hands.  If the examiner is unable to conduct the required testing or concludes that such testing is not necessary in this case, the examiner should clearly explain why that is so.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




